DETAILED ACTION
Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowability Notice
This is an Allowability Notice addressing applicants response dated 5th May 2020.  Claim(s) 1 and 22 were amended; Claim(s) 10 were cancelled; and no Claim(s) were newly added; therefore, Claim(s) 1-9 and 11-23 are pending and addressed below.  The Examiner appreciated the courtesies extended by applicant throughout prosecution.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments (Remarks Pg. 9) with respect to the Claim amendments have been fully considered.

Applicant’s arguments (Remarks Pg. 9-13) with respect to the rejection of the Claim(s) have been fully considered and are persuasive based on the amended Claim(s); therefore, the 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In Claim 10, Line 1, “(withdrawn)” has been changed to: --(Cancelled) --.
In Claim 13, Line 1, “of claim 10” has been changed to: --of claim 1 --.
In Claim 14, Line 1, “of claim 10” has been changed to: --of claim 1 --.
In Claim 19, Line 1, “Claim 19” has been changed to: --“Claim 18 --.
In Claim 20, Line 1, “Claim 20” has been changed to: --“Claim 19 --.
In Claim 21, Line 1, “Claim 21” has been changed to: --“Claim 20 --.
In Claim 22, Line 1, “Claim 22” has been changed to: --“Claim 21 --.
In Claim 23, Line 1, “Claim 23” has been changed to: --“Claim 22 --.
In Claim 23, Line 1, “of claim 22” has been changed to: --of claim 21 --.
Authorization for this examiner’s amendment was given in a telephone interview with Patrick Reilly on Monday, May 10, 2021.

Allowable Subject Matter
Independent Claims 1 and 21; and Dependent Claims 2-9, 11-20, and 22, are allowed.  The following is the examiner’s statement of reasons for allowance: 
The amended limitations, in combinations in the claims, were not found in the prior art.

Claim 21 is essentially the same as Claim 1 and refers to a system of Claim 1; and further comprising, a target circuit, the target circuit receiving the output pressure wave energy emission.  Therefore Claim 21 is allowed for the same reasons as applied to Claim 1 above.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is 571-272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 

/AMIE M NDURE/Examiner, Art Unit 3645  

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645